Citation Nr: 1424535	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  11-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's schizophrenia is as likely as not related to his military service.


CONCLUSION OF LAW

The Veteran likely has schizophrenia that is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In this matter, the Veteran claims entitlement to service connection for a psychiatric disorder, specifically schizophrenia, which he asserts first manifested during his active military service.  See, e.g., the Veteran's claim dated September 2009.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed schizophrenia was incurred during his active duty service.

The Veteran asserts that he began to experience psychiatric symptomatology during his military service.  See the VA examination report dated December 2009.  To this end, the Board acknowledges that service treatment records (STRs), dated in November 2007, document a diagnosis of psychosis, not otherwise specified (NOS).  A December 2007 STR shows that the Veteran presented with "a history of progressively worsening mental/behavioral issues."  It was further noted that he "progressed over four months from symptomatic admission consistent with adjustment disorder to substance use (alcohol abuse) to atypical depression (possibly bipolar) and finally to somatoform disorder."  See the STR dated December 2007.  The Veteran was admitted to an in-patient unit in December 2007 and was air evacuated to Tripler Army Hospital.  A diagnosis of "rule-out psychosis, NOS, vs. adjustment disorder vs. malingering" was indicated.  The record of the physical evaluation board (PEB) proceedings dated in April 2008 indicated that the Veteran had a diagnosis of schizophrenia, paranoid type, onset in 1997 "nine years prior to military service when the soldier was first hospitalized at age 14 for a psychotic break."  The PEB concluded that the Veteran's "condition existed prior to military service, was not disclosed on the entrance physical and has not been permanently service aggravated."  It was further noted that "[t]his condition is in the natural course of progression and is known to worsen with age."

Post-service treatment records document a continuing diagnosis of schizophrenia.  See the VA treatment record dated October 2008.  Moreover, in a September 2010 VA treatment record, the Veteran's treatment provider stated that the "onset of psychotic symptoms coincided with severe stress and sleep deprivation occurring during military service and continued to this day."

Additionally, the Veteran was afforded a VA examination in December 2009 at which time the examiner noted that there is no indication the Veteran was suffering from symptoms reflective of a psychosis prior to his military service, "though his behavioral disturbances were clearly present and likely the result of his formative environment."  The examiner continued that "[i]n August of 2007, the Veteran was reportedly placed in charge of a battalion medical aid station, and shortly following this promotion, began to experience increased stress and poor adjustment to new situational demands."  The examiner explained, "[b]ased on [the Veteran's] self-report, it appears his first psychotic break occurred while he was in military service and largely in response to increased environmental stressors associated with aforementioned duty assignment."  The examiner noted the Veteran's "behavior became increasingly more bizarre shortly before his discharge, with his preoccupation specific to the military still clearly apparent."  The examiner confirmed a diagnosis of schizophrenia, paranoid type, and further concluded, "[i]t is least as likely as not [the Veteran's] psychotic symptoms were caused by or a result of increased situational stressors inherent in his military service."

The Veteran submitted a lay statement from his mother who detailed the Veteran's emerging psychological symptomatology during his military service and continuing thereafter.  See the statement from the Veteran's mother received in September 2010.

Given the aforementioned, the Board finds that the presumption of soundness, 38 U.S.C.A. § 1111, has not been overcome by clear and unmistakable evidence that schizophrenia pre-existed military service and was not aggravated thereby.  Even the comments by examiners have strongly suggested a worsening during military service if not onset during such period.  Consequently, the evidence leads the Board to conclude that the Veteran has schizophrenia that is related to his military service.  


ORDER

Entitlement to service connection for schizophrenia is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


